                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 4:17CR3006
      vs.

JENNIE L. REESE,                                                  ORDER

                     Defendant.


      The government has moved to continue Defendant’s status hearing. (Filing No.
39). As explained by counsel, Government cannot attend the hearing at the currently
scheduled date and time. The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Government’s unopposed motion to continue the status conference,
               (Filing No. 39), is granted.

      2)       A status conference will be held before the undersigned magistrate judge
               at 1:30 p.m. on December 3, 2019 Unless the court later orders
               otherwise, the defendant may, but need not attend the status conference.
               If the defendant attends, the status conference will be held in Courtroom
               2, Federal Building, 100 Centennial Mall North, Lincoln, Nebraska. If the
               defendant does not attend, the status conference will be held in chambers.

      3)       The court finds that the time between today’s date and December 3, 2019
               is excluded under the Speedy Trial Act because although counsel have
               been diligent, additional time is needed to adequately review this case and
               failing to grant additional time might result in a miscarriage of justice. 18
               U.S.C. § 3161(h)(7)(A) & (B). Failing to timely object to this order as
               provided under this court’s local rules will be deemed a waiver of any right
               to later claim the time should not have been excluded under the Speedy
               Trial Act.

      November 5, 2019.                           BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
